                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


    FRED L. TUCKER                                    §
                                                      §   Civil Action No. 4:18-CV-453
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    DURHAM SCHOOL SERVICES, LP                        §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On November 5, 2018, the report of the Magistrate Judge (Dkt. #13) was entered containing

    proposed findings of fact and recommendations that Plaintiff Fred L. Tucker’s claims be dismissed

    pursuant to Federal Rule of Civil Procedure 41.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

.          It is, therefore, ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

    PREJUDICE.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           SIGNED this 5th day of December, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
